Title: To Thomas Jefferson from Nicolas Douette-Richardot, 14 May 1808
From: Douette-Richardot, Nicolas
To: Jefferson, Thomas


                  
                     Monsieur Le Président
                     
                     Rue de la Chaise No. 24.Paris Le 14. Mai 1808.
                  
                  La protection Spéciale dont jouit l’économie rurale dans les Etats-Unis, m’impose le devoir Sacré de vous faire hommage de mon Traité de la Pratique de l’Agriculture.
                  Cet ouvrage en le résultat d’Expériences constamment suivies pendant plus de 20 ans, dont le succès reconnu a été couronné par plusieurs sociétés savantes et honorablement accueilli par le gouvernement Français.
                  J’ai osé croire, Monsieur le Président, que les Etats-Unis ne dédaigneraient pas l’offrande d’un Simple Agriculteur Français, qui s’est dévoué avec autant de Zèle que de désintéressement aux progrès d’un art que le Etats-Unis encouragent.
                  Elle est accompagnée d’un rapport sur la Coupe des Bois entre deux Terres, dont la méthode est applicable dans tous les Empires.
                  Je Serais trop hereux, Monsieur le Président, si mes effortt pouvaient être agréables aux Etats-Unis, en Tournes aux profit des Américains, et je Serai plus heureux encore si vous daignez recevoir le second exemplaire que j’ai l’honneur de vous offrir, comme le Tribut du respect avec lequel je suis
                  Monsieur le Président Votre très humble et très obéissant Serviteur.
                  
                     Douette Richardot
                     
                  
               